Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hsuan-Yeh Chang (Reg. No. 73,431) on 7/15/22.

The application has been amended as follows: 
Claim 1:
After line 30 in claim 1 insert the following from cancelled claim 6: 

    PNG
    media_image1.png
    241
    691
    media_image1.png
    Greyscale

Claim 6:
Cancelled

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach of a system, method, and computer program along with the corresponding depending claims for determining an ultrasound focus location in a thermal image with the combined elements of obtaining a magnetic resonance thermal image of a tissue heated by focused ultrasound, correcting a chemical shift and k-space shift of the monitored focus location in the thermal image wherein correcting the chemical shift involves correcting a first spatial error of the monitored ultrasound focus location  and correcting the k-space shift comprises correcting a second spatial error of the ultrasound focus location.  The prior art of record specifically does not teach of the steps or formulas required for the calculation of the temperature error with the specific claimed formula, deriving the corrected echo time, and deriving the echo time error with the claimed formulas/steps to provide for correcting focus location of  magnetic resonance guided focused ultrasound.  Therefore the prior art of record does not teach of correcting the chemical shift by correcting a first spatial error of the monitored ultrasound focus location caused by resonance frequency changes of hydrogen nuclei due to environmental differences of water molecules and correcting the k-space shift comprises correcting a second spatial error of the monitored ultrasound focus location caused by temperature error due to spatial variations of a primary magnetic field where correcting a temperature error for each of the M-by-N pixels of the two -dimensional temperature map is based on a corrected echo time.  
Other relevant references: 
20080292167-directed to method, system and computer readable medium to perform reconstruction of an image from undersampled k-space data where the imaging data is thermal magnetic resonance imaging data in k-space with ultrasound focused heating and creating temperature maps but does not teach of the claimed system, method, and computer program along with the corresponding depending claims for determining an ultrasound focus location in a thermal image with the combined elements of obtaining a magnetic resonance thermal image of a tissue heated by focused ultrasound, correcting a chemical shift and k-space shift of the monitored focus location in the thermal image wherein correcting the chemical shift involves correcting a first spatial error of the monitored ultrasound focus location  and correcting the k-space shift comprises correcting a second spatial error of the ultrasound focus location.  The prior art of record specifically does not teach of the steps or formulas required for the calculation of the temperature error with the specific claimed formula, deriving the corrected echo time, and deriving the echo time error with the claimed formulas/steps to provide for correcting focus location of  magnetic resonance guided focused ultrasound.  Therefore the prior art of record does not teach of correcting the chemical shift by correcting a first spatial error of the monitored ultrasound focus location caused by resonance frequency changes of hydrogen nuclei due to environmental differences of water molecules and correcting the k-space shift comprises correcting a second spatial error of the monitored ultrasound focus location caused by temperature error due to spatial variations of a primary magnetic field where correcting a temperature error for each of the M-by-N pixels of the two -dimensional temperature map is based on a corrected echo time.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793